United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 03-1389
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      District of Minnesota.
Jose Luis Reyes-Contreras,                *
                                          *          [PUBLISHED]
             Appellant.                   *

                                ________________

                                Submitted: October 23, 2003
                                    Filed: November 7, 2003
                                ________________

Before BYE, HANSEN, and MELLOY, Circuit Judges.
                         ________________

PER CURIAM.

       Pursuant to a written plea agreement, Jose Luis Reyes-Contreras pleaded guilty
to conspiring to distribute and possess with intent to distribute more than 500 grams
of a substance containing methamphetamine, in violation of 21 U.S.C. § 846 (2000).
He acknowledged that by pleading guilty, he was subjecting himself to a statutory
minimum penalty of ten years in prison and five years of supervised release.
      At sentencing, the district court1 imposed the statutory minimum sentence: a
ten-year prison term and a five-year term of supervised release. Reyes-Contreras
subsequently moved to withdraw his guilty plea, have new counsel appointed, and
have a new sentencing hearing conducted. The district court denied his motion.
Reyes-Contreras appeals.

          Reyes-Contreras cannot challenge his conviction or sentence on appeal
because he received precisely what he bargained for in the plea agreement. See
United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995). The district court
properly denied Reyes-Contreras's motion to withdraw his plea because it was filed
after sentence was imposed. See Fed. R. Crim. P. 11(e) (2002).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




      1
         The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
                                        2